Per Curiam.

No doubt the testator might have considered the notes and the- book charges as debts ; but in the general distribution of his estate he chose to consider them both as advancements. He saw that if he should treat them as debts, the notes would carry interest, while the book charges would not, and he intended to guard against that result. Hall has no right to pay his note and come in for a fifth of the real estate, because the sum for which it was given is not a debt, but an advancement and no interest is to be allowed upon it.
*452On this view we are satisfied that the partition should be decreed, reference being had to the advancements.

Decree reversed and proceedings remitted.